Per Curiam.

The plaintiff, upon the trial, proved that the prisoner was returned by the defendant in custody, upon ca. sa., and that he was afterwards seen at large in the village of Whitestown, at the tavern of Ainos Gay, and on his return from thence he walked through .the middle of the street. This was, at least, prima facie evidence of an escape, and showing enough in the first instance. So it was laid down in the case of Bissel v. Kip. (5 Johns. Rep. 89.) But if any doubt existed, whether this was enough, under the issue joined upon the fourth plea, the defendant immediately supplied the deficiency, by producing a witness who testified, that the place where the prisoner was seen walking was neither within the actual nor reputed liberties, and that the prisoner had been previously so informed.
There is not, then, in this case, any colour for our interference with the verdict, and the motion on the part of the defendant is denied.
Motion denied.